United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BALTIMORE VETERANS AFFAIRS
MEDICAL CENTER, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1059
Issued: December 23, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 22, 2020 appellant, through counsel, filed a timely appeal from a March 18, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 18, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request to change
her treating physician.
FACTUAL HISTORY
On March 20, 2014 appellant, then a 50-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging that on March 14, 2014 she suffered a hand sprain and bilateral knee
contusions after tripping over floor mats when delivering linen to a resident while in the
performance of duty. She initially stopped work on March 15, 2014. On July 8, 2015 OWCP
accepted appellant’s claim for bilateral knee contusions and bilateral hand sprains.
OWCP paid appellant wage-loss compensation on the supplemental rolls from March 10
through September 15, 2018, and on the periodic rolls, commencing September 16, 2018.
In a letter dated August 12, 2019, appellant requested approval to change her attending
physician from Dr. Hassan Nasser, a Board-certified specialist in internal medicine, to Dr. Robert
Macht, a specialist in general surgery. She asserted that Dr. Macht was more experienced in
working with injury cases and noted that he had previously examined her for her knee and hand
conditions.
By decision dated September 11, 2019, OWCP denied appellant’s request to change her
treating physician as there was no evidence to indicate that she was receiving improper or
inadequate medical treatment. It informed her that her attending physician, however, was
authorized to refer her to another appropriate specialist for an evaluation.
On October 10, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
Thereafter, appellant submitted notes, dated August 27 and November 19, 2019, from
Dr. Seyed Hootan Forghani, a Board-certified specialist in rheumatology, who confirmed that he
treated her.
A telephonic hearing was held before an OWCP hearing representative on January 3, 2020.
During the hearing, appellant testified that she was not receiving adequate treatment from
Dr. Nasser. She noted that she felt that Dr. Macht was more experienced and qualified in treating
her knee and hand conditions. Appellant indicated that Dr. Macht performed the impairment
evaluations and ratings that provided the basis of her schedule award.4 She stated that she still
experienced knee pain and flare-ups of her arthritic condition. Appellant noted that she was not
receiving regular treatment for her knees or hands. Counsel indicated that, while Dr. Macht
regularly performed impairment evaluations, she was unaware if he worked as a treating physician.
She noted that she would consult with Dr. Macht to see if he would accept appellant as a patient.

4

On November 2, 2018 OWCP granted appellant a schedule award for 1 percent permanent impairment of the right
upper extremity, 1 percent permanent impairment of the left upper extremity, 11 percent permanent impairment of the
right lower extremity, and 11 percent permanent impairment of the left lower extremity. The period of the award ran
for 69.6 weeks from March 10, 2018 through July 10, 2019.

2

OWCP subsequently received an x-ray of appellant’s cervical spine, dated February 15,
2019, which revealed no acute fractures or dislocations. A magnetic resonance imaging (MRI)
scan of her cervical spine of even date revealed mild spondylosis at C4-5 and C5-6 and stenosis of
the left neural foramen at C5-6.
On a July 10, 2019 referral form Dr. Nasser referred appellant to Dr. Forghani for a consult
related to fibromyalgia.
On a July 23, 2019 form Dr. Forghani ordered x-rays for appellant’s feet and hands and
listed assessments of pain in the bilateral ankles and bilateral hands.
By decision dated March 18, 2020, OWCP’s hearing representative affirmed the
September 11, 2019 decision.
LEGAL PRECEDENT
The payment of medical expenses incidental to securing medical care is authorized under
section 8103 of FECA. The pertinent part provides that an employee may initially select a
physician to provide medical services, appliances, and supplies in accordance with such
regulations and instruction as the Secretary considers necessary.5
When the physician originally selected to provide treatment for a work-related injury refers
the employee to a specialist for further medical care, the employee need not consult OWCP for
approval.6 In all other instances, however, the employee must submit a written request to OWCP
with his or her reasons for desiring a change of physician.7 OWCP will approve the request if it
determines that the reasons submitted are sufficient.8 Requests that are often approved include
those for transfer of care from a general practitioner to a physician, who specializes in treating
conditions like the work-related one, or the need for a new physician when an employee has
moved.9
Any transfer of medical care should be accomplished with due regard for professional
ethics and courtesy. No transfer or termination of treatment should be made unless it is in the best
interest of the claimant and the government. Employees who want to change attending physicians
must explain their reasons in writing and OWCP must review all such requests. OWCP may
approve a change when the original treating physician refers the claimant to another physician for
further treatment; the claimant wants to change from the care of a general practitioner to that of a
specialist in the appropriate field or from the care of one specialist to another in the appropriate
field; or the claimant moves more than 50 miles from the original physician (since OWCP has

5

5 U.S.C. § 8103.

6

20 C.F.R. § 10.316(a).

7

Id.

8

Id. at § 10.316(b).

9

Id., see also P.M., Docket No. 16-1139 (issued April 20, 2018).

3

determined that a reasonable distance of travel is up to a roundtrip distance of 100 miles). It must
use discretion in cases where other reasons are presented.10
The Board has recognized that OWCP, acting as the delegated representative of the
Secretary of Labor, has broad discretion in approving services provided under FECA. OWCP has
the general objective of ensuring that an employee recovers from his or her injury to the fullest
extent possible in the shortest amount of time. It therefore has broad administrative discretion in
choosing means to achieve this goal. The only limitation on OWCP’s authority is that of
reasonableness. Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deductions from established facts. It is not enough to show merely that the evidence could be
construed to produce a contrary conclusion.11
ANALYSIS
The Board finds that OWCP did not abuse its discretion in denying appellant’s request to
change her treating physician.
In a letter dated August 12, 2019, appellant requested approval to change her attending
physician from Dr. Nasser to Dr. Macht, because Dr. Macht was more experienced in working
with injury cases. During a January 3, 2020 telephonic hearing, she testified that she was not
receiving adequate treatment from Dr. Nasser. Appellant indicated that she felt Dr. Macht was
more experienced and qualified in treating her knee and hand conditions than Dr. Nasser.
The Board finds that OWCP did not abuse its discretion in denying appellant’s request to
change treating physicians. In its March 18, 2020 decision, OWCP found that she had been
receiving ongoing and appropriate medical treatment from Dr. Nasser. It further found that there
was no evidence that Dr. Macht would provide superior medical care or that he would even be
willing to take over appellant’s medical care. The Board finds that, absent any evidence of issues
with Dr. Nasser’s medical management, a change in physicians is not necessary. Dr. Nasser has
properly referred appellant to Dr. Forghani, an appropriate specialist, for evaluation and pain
management treatment.12
As noted above, OWCP has broad administrative discretion in choosing the means to
achieve the goal of providing treatment to a claimant. The only limitation on its authority is that
of reasonableness, and abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts.13 The Board finds that, under these standards, OWCP
has not abused its discretion in denying appellant’s request to change her treating physician.

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter
3.300.6c(1) (February 2012).
11

M.D., Docket No. 17-0377 (issued April 12, 2018); A.H., Docket No. 16-1835 (issued May 4, 2017); R.G.,
Docket No. 12-811 (issued June 15, 2012); Daniel J. Perea, 42 ECAB 221 (1990).
12

See. A.H., id.

13

See M.D., supra note 11.

4

On appeal counsel argues that choice of physician is “fundamental to FECA.” However,
as explained above, appellant has not demonstrated that OWCP’s decision to deny the change in
physicians was an abuse of discretion.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying appellant’s request to
change her treating physician.
ORDER
IT IS HEREBY ORDERED THAT the March 18, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 23, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

